Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Claim 1,
“a measurement unit configured to control operations of the magnetic field generator and of the receiver, and to measure the nuclear magnetic resonance signal including effects of magnetic field inhomogeneity,
an image reconstructor configured to perform image reconstruction by using the nuclear magnetic resonance signal, so as to create a complex image, and an image converter configured to calculate a susceptibility image of the subject, by using the complex image, wherein, the image converter comprises,
a magnetic field calculator configured to calculate a magnetic field reflected image from the complex image,
a mask calculator configured to use the image created by the image reconstructor to calculate a low-signal region mask associated with a low-signal region, and a plurality of region masks associated with a plurality of regions in a high-signal region
and
a susceptibility calculator configured to use the magnetic field reflected image calculated by the magnetic field calculator, the low-signal region mask and the plurality of region masks calculated by the mask calculator, and to calculate susceptibility as to each of the plurality of regions, wherein,
the susceptibility calculator calculates the susceptibility of a region different from a specific region, under a first constraint that the low-signal region is set as a background, and a second constraint that the susceptibility of the specific region among the plurality of the regions is set to a specific value”



“susceptibility calculator calculates the susceptibility of the specific region, under a third constraint that the low-signal region and the region different from the specific region are set as the background, and combines thus calculated susceptibility of the specific region and the susceptibility of the region different from the specific region”

Claim 3,
“image converter further comprises a water-fat separator configured to use the image created by the image reconstructor to separate a water image where signals from water protons are dominant, and a fat image where signals from fat protons are dominant
mask calculator uses a predetermined value of a fat content as to each pixel, calculated by using the water image and the fat image, to create the plurality of region masks, including a water mask associated with a region where water is dominant, and a fat mask associated with a region where fat is dominant”

Claim 6,
“measurement unit measures a plurality of nuclear magnetic resonance signals, at least three, at different echo times, and
the water-fat separator calculates the water image, the fat image, and a frequency image representing a frequency distribution of the subject, according to fitting of the plurality of nuclear magnetic resonance signals at different echo times to signal models”

Claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (Pub. No.:  US 2015/0168525) in view of Yatsui (Pub. No.:  US 2004/0010191). 
Regarding claims 1, 15, Sato et al disclose a magnetic resonance imaging apparatus comprising:
a static magnetic field magnet [see abstract, 0012, 0040, 0075, 0091];
a magnetic field generator configured to apply a gradient magnetic field and an RF magnetic field to space formed by the static magnetic field magnet [see 0042-0043, 0080, 0082-0084];
a receiver configured to receive a nuclear magnetic resonance signal generated from a subject placed in the space [see 0012, 0042-0043, 0080];
a computer configured to perform computations on the nuclear magnetic resonance signal [see abstract], wherein
the computer comprises,
a measurement unit (through calculator 209/sequencer 204 as shown in fig 2) configured to control operations of the magnetic field generator and of the receiver [see 0012, 0043 and figs 2-3] by disclosing a calculation unit for performing an operation with respect to the received nuclear magnetic resonance signal by controlling the gradient magnetic field and the high frequency magnetic field pulse [see 0012];
an image reconstructor (image reconstruction section 332) configured to perform image reconstruction by using the nuclear magnetic resonance signal, so as to create a complex image [see 0106, 0045 and figs 2-4];
and an image converter (an image transformation section 334) configured to calculate a susceptibility image of the subject, by using the complex image [see 0045, 0057, 0086 and figs 2-4] by disclosing an image transformation section 334 that executes a predetermined calculation with respect to the reconstructed complex image to generate the magnetic susceptibility image [see 0045];
 wherein the image converter comprises,

a mask calculator configured to use the image created by the image reconstructor to calculate a low-signal region mask associated with a low-signal region (noise region, emphasis added) [see 0094-0095, 0112] and a plurality of region masks associated with a plurality of regions in a high-signal region, a susceptibility calculator configured to use the magnetic field reflected image calculated by the magnetic field calculator, the low-signal region mask and the plurality of region masks calculated by the mask calculator and to calculate susceptibility as to each of the plurality of regions [see 0094-0095 and figs 9]
wherein the susceptibility calculator calculates the susceptibility of a region different from a specific region, under a first constraint (predetermined threshold value 0) that the low-signal region is set as a background [see 0094-0095] and a second constraint (predetermined threshold value 1) that the susceptibility of the specific region among the plurality of the regions is set to a specific value [see 0094-0095 and fig 9].
Sato et al don’t disclose measure the nuclear magnetic resonance signal including effects of magnetic field inhomogeneity.
Nonetheless, Yatsui discloses the static magnetic field inhomogeneity is calculated from the nuclear magnetic resonance signal obtained in preliminary imaging [see abstract, 0006, 0023, 0059] and a control unit 311 which controls the gradient magnetic field power source 309, the signal detection unit 306 and the signal processing unit 307 [see 0055].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sato et al and Yatsui by measuring the nuclear magnetic resonance signal including effects of magnetic field inhomogeneity; in order to correct artifacts caused by static 

Regarding claim 2, Sato et al  disclose calculates the susceptibility of the specific region, under a third constraint that the low-signal region and the region different from the specific region are set as the background and combines thus calculated susceptibility of the specific region and the susceptibility of the region different from the specific region [see 0070].

Regarding claim 3, Sato et al don’t disclose a water-fat separator configured to use the image created by the image reconstructor to separate a water image where signals from water protons are dominant and a fat image where signals from fat protons are dominant; the mask calculator uses a predetermined value of a fat content as to each pixel, calculated by using the water image and the fat image, to create the plurality of region masks, including a water mask associated with a region where water is dominant and a fat mask associated with a region where fat is dominant.
Nonetheless, Yatsui discloses separate a water image where signals from water protons are dominant and a fat image where signals from fat protons are dominant [see 0014, 0033, 0059, 0125-0126, 0156, 0158, 0160, 0169-0183]; mask calculator uses a predetermined value of a fat content as to each pixel, calculated by using the water image and the fat image, to create the plurality of region masks [see 0029, 0086-0087, 0091-0092, 0169-0183]; including a water mask associated with a region where water is dominant [see 0022-0025, 0059, 0086-0087, 0117, 0133]; a fat mask associated with a region where fat is dominant [see 0059, 0077-0078, 0086-0087, 0117, 0133].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sato et al and Yatsui by separating a water image where signals from water protons are dominant and a fat image where signals from fat protons are dominant; by using a 

Regarding claim 4, Sato et al don’t disclose wherein the specific region is the region where water is dominant and the specific value is zero.
Nonetheless, Yatsui discloses wherein the specific region is the region where water is dominant and the specific value is zero [see 0059, 0078, 0086-0087, 0117, 0133] by disclosing an image which primarily draws water protons (referred to as water image) and an image which primarily draws fat protons (referred to as fat image) are obtained [see 0059].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sato et al and Yatsui by the specific region is the region where water is dominant and the specific value is zero; in order to eliminate influence of noises.

Regarding claim 5, Sato et al don’t disclose the specific region is the region where fat is dominant and the specific value is a predetermined positive constant.
Nonetheless, Yatsui discloses the specific region is the region where fat is dominant and the specific value is a predetermined positive constant [see 0025, 0059, 0078, 0086-0087, 0117, 0133] by disclosing an image which primarily draws water protons (referred to as water image) and an image which primarily draws fat protons (referred to as fat image) are obtained [see 0059].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sato et al and Yatsui by having the specific region is the region where 

Regarding claim 6, Sato et al don’t disclose, at least three, at different echo times the water-fat separator calculates the water image, the fat image, and a frequency image representing a frequency distribution of the subject, according to fitting of the plurality of nuclear magnetic resonance signals at different echo times to signal models.
Nonetheless, Yatsui discloses at least more than one nuclear magnetic resonance signals having different times (TE) from irradiation of the high frequency signal and generation of the nuclear magnetic resonance signals [see 0020-0022, 0026-0028, 0059] by disclosing at least two NMR signals having different echo times are measured in one sequence to be repeated, and an image which primarily draws water protons (referred to as water image) and an image which primarily draws fat protons (referred to as fat image) are obtained [see 0059].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sato et al and Yatsui by at least more than one nuclear magnetic resonance signals having different times (TE) from irradiation of the high frequency signal and generation of the nuclear magnetic resonance signals; to provide an MRI device which permits an automatic acquisition of separated water and fat images [see 0020, Yatsui].

Regarding claim 7, Sato et al don’t disclose calculates the magnetic field reflected image, from the frequency image calculated by the water-fat separator.
Nonetheless, Yatsui discloses calculates the magnetic field reflected image, from the frequency image calculated by the water-fat separator [see 0010, 0022, 0065].


Regarding claim 8, Sato et al don’t disclose a discriminant susceptibility image calculated by using the magnetic field reflected image, to calculate a high susceptibility region mask associated with a high susceptibility region, and a region mask associated with the high-signal region excluding the high susceptibility region.
Nonetheless, Yatsui disclose a discriminant susceptibility image (original image, emphasis added) calculated by using the magnetic field reflected image, to calculate a high susceptibility region mask associated with a high susceptibility region, and a region mask associated with the high-signal region excluding the high susceptibility region [see 0031-0032, 0052-0053; 0062; 0129-0130; figs 13(a)-13(b) and19-20]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sato et al and Yatsui by using a discriminant susceptibility image to calculate a high susceptibility region mask associated with a high susceptibility region, and a region mask associated with the high-signal region excluding the high susceptibility region; to thereby further remove unwrap error sources.

Regarding claim 9, Sato et al don’t disclose image converter further comprises a water-fat separator that uses the image created by the image reconstructor, to separate a water image where signals from water protons are dominant and a fat image where signals from fat protons are dominant, among the substances contained in the subject.

Nonetheless, Yatsui discloses separate a water image where signals from water protons are dominant and a fat image where signals from fat protons are dominant [see 0014, 0033, 0059, 0125-0126, 0156, 0158, 0160, 0169-0183]; mask calculator uses a predetermined value of a fat content as to each pixel, calculated by using the water image and the fat image, to create the plurality of region masks [see 0029, 0086-0087, 0091-0092, 0169-0183]; including a water mask associated with a region where water is dominant [see 0022-0025, 0059, 0086-0087, 0117, 0133]; a fat mask associated with a region where fat is dominant [see 0059, 0077-0078, 0086-0087, 0117, 0133].
Yatsui discloses the mask calculator uses a fat content calculated as to each pixel using the water image and the fat image, and a discriminant susceptibility image calculated using the magnetic field reflected image, so as to create a high susceptibility region mask associated with a high susceptibility region [see 0129-0149] and a fat mask associated with the region where fat is dominant, and a region mask associated with a region excluding the regions defined by the high susceptibility region mask and the fat mask [see 0129-0149].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sato et al and Yatsui by using a fat content calculated as to each pixel using the water image and the fat image, and a discriminant susceptibility image calculated using the magnetic field reflected image, so as to create a high susceptibility region mask associated with a high susceptibility region and a fat mask associated with the region where fat is dominant, and a region mask 

Regarding claim 10, Sato et al disclose measuring a nuclear magnetic resonance signal: 
creating a complex image by using the nuclear magnetic resonance signal [see 0106, 0045 and figs 2-4];
creating a magnetic field reflected image by using the complex image and creating a susceptibility image by using the magnetic field reflected image [see 0045, 0057, 0086 and figs 2-4] by disclosing an image transformation section 334 that executes a predetermined calculation with respect to the reconstructed complex image to generate the magnetic susceptibility image [see 0045];
calculating a magnetic field reflected image from the complex image [see 0064-0066, 0088];
Sato et al disclose calculate a low-signal region mask associated with a low-signal region (noise region, emphasis added) [see 0094-0095, 0112] and a plurality of region masks associated with a plurality of regions in a high-signal region and the low-signal region mask and the plurality of region masks calculated by the mask calculator and to calculate susceptibility as to each of the plurality of regions [see 0094-0095 and figs 9]
using the magnetic field reflected image, the low-signal region mask, and the first and the second region masks, susceptibility of the first region is calculated under a first constraint (predetermined threshold value 0) that a region defined by the low-signal region mask is set as a background [see 0094-0095]
and a second constraint (predetermined threshold value 1) that the susceptibility of the second region is set to a specific value, and a second region susceptibility image is calculated under the constraint that the region defined by the low-signal region mask and the first region are set as the background [see 0094-0095]

	Nonetheless, Yatsui discloses wherein, a low-signal region mask and a high-signal mask are generated by using an absolute value image created from the complex image, and a first region mask and a second region mask are created from the high-signal mask, the first region mask representing a first region where a pixel value of a certain discriminant image is larger than a predetermined threshold and the second region mask representing a second region where the pixel value of the discriminant image is equal to or smaller than the predetermined threshold [see 0028-0030, 0067, 0117, 0119, 0129-0149].  Yatsui discloses the static magnetic field inhomogeneity is calculated from the nuclear magnetic resonance signal obtained in preliminary imaging [see abstract, 0006, 0023, 0059]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sato et al and Yatsui by measuring the nuclear magnetic resonance signal including effects of magnetic field inhomogeneity and , a low-signal region mask and a high-signal mask are generated by using an absolute value image created from the complex image, and a first region mask and a second region mask are created from the high-signal mask, the first region mask representing a first region where a pixel value of a certain discriminant image is larger than a predetermined threshold and the second region mask representing a second region where the pixel value of the discriminant image is equal to or smaller than the predetermined threshold; in order to correct artifacts caused by static magnetic field inhomogeneity so that artifacts due to the inhomogeneous static magnetic field can be reduced.

	Regarding claims 11-12, Sato et al don’t disclose calculating the susceptibility of the first region further includes a third constraint that the susceptibility is smoothed and a parameter value representing strength of the first constraint for setting the specific value and a parameter value representing strength of the third constraint for smoothing are set to values that are obtained when a mean value and a standard deviation of the susceptibility in the region defined by the first region mask are maximized.
Yatsui discloses a parameter value representing strength of the first constraint for setting the specific value and a parameter value representing strength of the third constraint for smoothing are set to values that are obtained when a mean value and a standard deviation of the susceptibility in the region defined by the first region mask are maximized [see 0059, 0078, 0080, 0086-0087, 0117, 0133] by disclosing an image which primarily draws water protons (referred to as water image) and an image which primarily draws fat protons (referred to as fat image) are obtained [see 0059].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sato et al and Yatsui by calculating the susceptibility of the first region further includes a third constraint that the susceptibility is smoothed and a parameter value representing strength of the first constraint for setting the specific value and a parameter value representing strength of the third constraint for smoothing are set to values that are obtained when a mean value and a standard deviation of the susceptibility in the region defined by the first region mask are maximized; in order to eliminate influence of noises.

Regarding claim 13, Sato et al don’t disclose a water-fat separator configured to use the image created by the image reconstructor to separate a water image where signals from water protons are dominant and a fat image where signals from fat protons are dominant; the mask calculator uses a 
Nonetheless, Yatsui discloses separate a water image where signals from water protons are dominant and a fat image where signals from fat protons are dominant [see 0014, 0033, 0059, 0125-0126, 0156, 0158, 0160, 0169-0183]; mask calculator uses a predetermined value of a fat content as to each pixel, calculated by using the water image and the fat image, to create the plurality of region masks [see 0029, 0086-0087, 0091-0092, 0169-0183]; including a water mask associated with a region where water is dominant [see 0022-0025, 0059, 0086-0087, 0117, 0133]; a fat mask associated with a region where fat is dominant [see 0059, 0077-0078, 0086-0087, 0117, 0133, 0125-0126, 0156, 0158, 0160, 0169-0183].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sato et al and Yatsui by separating a water image where signals from water protons are dominant and a fat image where signals from fat protons are dominant; by using a predetermined value of a fat content as to each pixel, calculated by using the water image and the fat image, to create the plurality of region masks including a water mask associated with a region where water is dominant and a fat mask associated with a region where fat is dominant; in order to eliminate influence of noises while discriminating whether an image obtained by the computation is a water image or a fat image [see 0019, Yatsui].

Regarding claim 14, Sato et al don’t disclose creating a water image of the region where water is dominant and a fat image of the region where fat is dominant, by using the complex image,
calculating a fat content as to each pixel, by using the water image and the fat image, and

	Nonetheless, Yatsui discloses creating a water image of the region where water is dominant and a fat image of the region where fat is dominant, by using the complex image,
calculating a fat content as to each pixel, by using the water image and the fat image, and
dividing the high-signal mask into the first region mask and the second region mask, using as a threshold, a predetermined value of the fat content as to each pixel [see 0129-0149, 0125-0126, 0156, 0158, 0160, 0169-0183]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sato et al and Yatsui by calculating a fat content as to each pixel, by using the water image and the fat image, and dividing the high-signal mask into the first region mask and the second region mask, using as a threshold, a predetermined value of the fat content as to each pixel; in order to eliminate influence of noises.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793